Citation Nr: 0613667	
Decision Date: 05/11/06    Archive Date: 05/25/06	

DOCKET NO.  03-15 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a fungal infection 
of the feet.   

2.  Entitlement to service connection for irritable bowel 
syndrome. 

3.  Entitlement to service connection for a heart disorder. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension. 

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss. 

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had had active duty from March 1959 to January 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the benefits sought on 
appeal.  

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the appellant if further 
action is required on his part.


REMAND

With respect to the veteran's claim for service connection 
for a fungal infection of the feet, the record does not 
reflect that the RO has satisfied its duty to notify the 
veteran of the information and evidence needed to 
substantiate his claim for service connection for a fungal 
infection of the feet as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the April 2001 
letter from the RO to the veteran made no reference to the 
veteran's claim for service connection for a fungal infection 
of the feet.  The United States Court of Appeals for Veterans 
Claims has strictly construed the VA's obligation to provide 
appropriate notice as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  As such, this matter must be addressed 
prior to final appellate review.  

As for the veteran's claim for service connection for 
irritable bowel syndrome, the Board notes that the veteran's 
service medical records show that he was seen for 
gastrointestinal complaints and that a November 1962 service 
physical examination performed in connection with the 
veteran's separation from service noted that the veteran had 
experienced frequent indigestion since 1961 and had been 
treated on an outpatient basis with antacids.  While post 
service medical records contain limited information 
concerning irritable bowel syndrome and its relationship to 
service, a VA outpatient treatment record dated in November 
2004 contained an assessment of "irritable bowel syndrome," 
most likely service connected.  However, that assessment was 
made without a benefit of a review of the veteran's service 
medical records and the other medical records contained in 
the veteran's claims file and does not provide a rationale 
for the conclusion that the veteran's irritable bowel 
syndrome is most likely service connected.  Since the veteran 
has not been afforded a VA examination to address the nature 
and etiology of any irritable bowel syndrome that may be 
present, the Board is of the opinion that the veteran should 
be afforded an examination to address these medical 
questions.  

The veteran also contends that he should be service connected 
for a heart disorder because it is due to his hypertension.  
However, as indicated below, the issue of service connection 
for hypertension is being returned to the RO for procedural 
development.  Therefore, this matter will be deferred pending 
the development requested in connection with the claim for 
service connection for hypertension.  

As for the veteran's claims for service connection for 
hypertension, hearing loss and a back disorder, the record 
reflects that these claims for service connection were 
previously considered and denied by the RO in decisions dated 
in December 1971 and November 1991.  As such, new and 
material evidence is necessary to reopen the previously 
denied claims.  However, a case from the United States Court 
of Appeals for Veterans Claims (Court) has essentially 
modified the information that must be provided to a claimant 
seeking to reopen a previously denied claim.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  In 
Kent the Court held, in part, that the VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought.  The Court 
further held that the VA must, in the context of a claim to 
reopen, look at the basis for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  The record does 
not reflect that the veteran was provided notice that 
complies with the Kent ruling in connection with the claims 
as to whether new and material evidence has been submitted to 
reopen the claims for service connection for hypertension, 
hearing loss and a back disorder.  

As for the veteran's claim for service connection for a back 
disorder, in a statement accompanying the veteran's VA Form 9 
he reported that approximately a year following his 
separation from service he was treated by a Dr. Lightner, a 
family practice physician, in Jacksonville, Florida, who told 
him he had osteoarthritis in his lower back.  However, these 
private medical records, while clearly relevant to the 
veteran's claim, are not associated with the claims file and 
should be obtained in order to ensure a complete record.  

Accordingly, this case is REMANDED for the following actions:  

1.  The veteran should be provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his claim 
for service connection for a fungal 
infection of the feet.  In addition, the 
RO should also advise the veteran of what 
evidence would substantiate his petition 
to reopen claims for service connection 
for hypertension, hearing loss, and a 
back disorder.  Apart from any other 
requirements applicable under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the 
RO should comply with the Court's 
guidance in Kent and advise the veteran 
of the evidence and information that is 
necessary to reopen the claims and the 
evidence and information that is 
necessary to establish entitlement to the 
underlying claims for the benefits 
sought.  In doing so, the RO should 
advise the claimant of the element or 
elements required to establish service 
connection that were found to be 
insufficient in the previous denials.  

2.  After obtaining the necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file records from Dr. Lightner of 
Jacksonville, Florida, who the veteran 
reports provided treatment for his lower 
back shortly following separation from 
service.  

3.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of any irritable bowel syndrome 
that may be present.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the veteran's service 
medical records, and following this 
review and the examination offer comments 
and an opinion as to whether the veteran 
currently has irritable bowel syndrome, 
and if so, whether it is in any way 
causally or etiologically related to the 
symptomatology shown in the veteran's 
service medical records.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]"  38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



